Citation Nr: 1643169	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-00 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for Type II diabetes mellitus claimed as the result of herbicide exposure and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for ischemic heart disease claimed as the result of herbicide exposure and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1966 to May 1974 and from March 1983 to January 1997.  The Veteran served in Thailand.  He had additional duty with the Air Force Reserve and the Tennessee Air National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection of Type II diabetes mellitus claimed as the result of herbicide exposure.  In March 2012, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for ischemic heart disease claimed as the result of herbicide exposure.  In November 2012, the RO tacitly determined that new and material evidence had been received to reopen the Veteran's claims of entitlement to service connection for both Type II diabetes mellitus claimed as the result of herbicide exposure and ischemic heart disease claimed as the result of herbicide exposure and denied the claims on the merits.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  In June 2003, the RO denied service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  He was informed in writing of the adverse determination and his appellate rights in July 2003.  The Veteran did not subsequently submit a notice of disagreement (NOD) with the decision.  

2.  In July 2011, additional relevant original service personnel records were received.  
3.  The Veteran is presumed to have been exposed to herbicides while serving at Ubon Royal Thai Air Force Base (RTAFB).  

4.  Type II diabetes mellitus was diagnosed following active service.  

5.  In March 2011, the RO denied service connection for ischemic heart disease claimed as the result of herbicide exposure.  He was informed in writing of the adverse determination and his appellate rights in March 2011.  The Veteran did not subsequently submit a NOD with the decision.  

6.  In July 2011, additional relevant original service personnel records were received.  

7.  Coronary artery disease (CAD) was diagnosed following active service.  


CONCLUSIONS OF LAW

1.  The Veteran's claim of entitlement to service connection for Type II diabetes mellitus claimed as the result of herbicide exposure will be reconsidered.  38 C.F.R. § 3.156(c) (2016).  

2.  The criteria for service connection for Type II diabetes mellitus claimed as the result of herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016); VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.  

3.  The Veteran's claim of entitlement to service connection for ischemic heart disease claimed as the result of herbicide exposure will be reconsidered.  38 C.F.R. § 3.156(c) (2016).  

4.  The criteria for service connection for CAD claimed as the result of herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016); VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reconsiders the Veteran's claims and grants service connection for both Type II diabetes mellitus and CAD.  As such action represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  


II.  Applications to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2016).  

A.  Type II Diabetes Mellitus

In June 2003, the RO denied service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  The Veteran was informed in writing of the adverse determination and his appellate rights in July 2003.  He did not subsequently submit a NOD with the decision.  

In May 2011, the Veteran sought to reopen his claim for service connection.  In July 2011, additional relevant service personnel records reflecting the Veteran's service with the Air Force at Ubon RTAFB between June 1968 and June 1969 was received.  The additional service documentation was not previously of record.  

The provisions of 38 C.F.R. § 3.156(c) direct, in pertinent part, that:

  (c)  Service department records.  (1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: 
  (i)  Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of paragraph (c) of this section are met; 
  (ii)  Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and 
  (iii)  Declassified records that could not have been obtained because the records were classified when VA decided the claim.  

VA's receipt of additional relevant service personnel records following the June 2003 rating decision mandates that the Veteran's claim of entitlement to service connection for Type II diabetes mellitus claimed as the result of herbicide exposure be reconsidered.  38 C.F.R. § 3.156(c).  

B.  Ischemic Heart Disease

In March 2011, VA denied service connection for ischemic heart disease claimed as the result of herbicide exposure.  The Veteran was informed in writing of the adverse determination and his appellate rights in March 2011.  He did not subsequently submit a NOD with the decision.  

In May 2011, the Veteran sought to reopen his claim for service connection.  In July 2011, additional relevant service personnel records reflecting the Veteran's service with the Air Force at Ubon RTAFB between June 1968 and June 1969 was received.  The additional service documentation was not previously of record.  

VA's receipt of additional relevant service personnel records following the March 2011rating decision mandates that the Veteran's claim of entitlement to service connection for ischemic heart disease claimed as the result of herbicide exposure be reconsidered.  38 C.F.R. § 3.156(c).  


III.  Service Connection

The Veteran asserts that service connection for both Type II diabetes mellitus and ischemic heart disease to include CAD is warranted as he served with the Air Force as a member of a "SAT" team and in "supply receiving" at Ubon, RTAFB; performed his military duties along the perimeter of the Thai air base; and should therefore be presumed to have been exposed to herbicides.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and Type II diabetes mellitus and/or ischemic heart disease including CAD becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

VA's Compensation and Pension Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Air Force veterans whose duties placed them on or near the perimeters of certain RTAFBs anytime between February 28, 1961, and May 7, 1975.  The listed Thai military facilities include Ubon, RTAFB.  If a veteran's military duties, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, placed him or her near the air base perimeter, then VA is to concede herbicide exposure on a direct or facts found basis.  VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.  

The Veteran's service treatment records do not refer to either Type II diabetes mellitus or ischemic heart disease.  The Veteran's service personnel records reflect that he served with the Air Force as a materiel facility specialist at Ubon RTAFB from June 1968 to June 1969.  In his August 2012 Appeal to the Board (VA Form 9), the Veteran clarified that: "[w]hile in Thailand at Ubon AFB, I worked on [the] SAT team and worked [on] the perimeter of the base and at the bomb dump" and in "supply receiving ... located on the perimeter of the base."  The Board finds that the Veteran's written statement as to his proximity to the perimeter of Ubon RTAFB to be consistent with the military duties and associated activities of an Air Force materiel facility specialist.  

A November 2002 VA treatment record states that the Veteran was diagnosed with Type II diabetes mellitus.  

A May 2011 VA treatment record indicates that the Veteran was diagnosed with CAD.  

The Veteran is presumed to have been exposed to herbicides while stationed at Ubon RTAFB and subsequently manifested both Type II diabetes mellitus and CAD following service separation.  Given these facts and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for both Type II diabetes mellitus and CAD is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  








ORDER

Service connection for Type II diabetes mellitus is granted.  

Service connection for CAD is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


